Citation Nr: 0425515	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  04-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The appellant is a veteran who had active service from July 
1942 to November 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned an initial rating of 
50 percent.    


FINDING OF FACT

The veteran's PTSD symptoms result in depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and an 
inability to establish and maintain effective relationships; 
total occupational and social impairment due to symptoms of 
PTSD is not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for PTSD.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
(Code) 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Addressing first the preliminary matter of whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) are satisfied, the Board finds that they are, and that 
it is proper to proceed to a merits review.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant what evidence 
VA will seek to obtain; advise the claimant what evidence 
he/she is to provide; (4) tell the claimant to submit 
everything the claimant has pertinent to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

The discussions in the July 2003 rating decision, the January 
2004 statement of the case (SOC), and the May 2004 
supplemental statement of the case (SSOC) informed the 
appellant of what was necessary to substantiate his claim.  
In an April 2003 letter, the RO informed the appellant of the 
VCAA.  It specifically notified him of VA's duty to assist 
him in obtaining evidence for his claim, what was still 
needed from the veteran, where he should send the 
information, and how to contact VA.  This communication 
essentially had the same effect as advising him to submit 
everything pertinent to his claim. 

As this is an appeal from the initial rating assigned with 
the grant of service connection, the RO properly provided 
notice regarding the "downstream" issue of an increased 
rating in a statement of the case.  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, the RO 
requested all relevant records identified by the appellant, 
and he was informed in various letters what records the RO 
was requesting and was asked to assist in obtaining the 
evidence.  He has been afforded a VA examination in 
conjunction with the claim.  There is no indication that any 
pertinent evidence is outstanding.

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) the Court held that where the rating in question is 
the initial rating assigned with the grant of service 
connection, separate (staged) ratings may be assigned for 
separate periods of time based on facts found.  Fenderson at 
126-28.

PTSD is rated under Code 9411, which provides that a 50 
percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns, (e.g., an occasional 
argument with family members).  Scores ranging between 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

On May 2003 VA examination the examiner noted that the 
veteran had no history of psychiatric hospitalizations.  He 
observed that the veteran had been treated with anti-
depressants for the past several months.  This was done 
following his daughter's concern that he had been showing 
significant signs of depression.  The veteran was neatly 
dressed and had a halting manner.  His speech was clear and 
understandable.  He had maintained a good, solid relationship 
with his family prior to, during, and following service.  He 
denied any history of behavioral problems or alcohol or 
substance abuse.  

The examiner stated that the veteran was a soft spoken and 
shy man with halting English.  He was oriented to time, but 
had difficulty identifying his location.  He was clear about 
his own name and his daughter and son-in-law's names and had 
clear identification of family members.  His speech was 
linear, but halting and tentative.  There was no other 
evidence of impaired communication.  He reported having some 
confusion and occasional disorientation, but nothing of 
severe proportion.  There was no evidence or history of 
hallucinatory or delusional activity.  Eye contact was 
adequate and the veteran maintained adequate hygiene and 
clean dress.  The veteran's daughter reported that he had 
become increasingly withdrawn, passive, and inactive, and had 
lost interest in his normal activities.  She also reported 
that he needed encouragement to bathe and maintain good 
hygiene.  There was no report or evidence of obsessive or 
ritualistic behavior or panic attacks or panic disorder 
symptoms.  There was clear evidence of depression.  The 
veteran had lost his wife in 1996 and his brother recently.  
The brother died from complications of war injuries.  The 
depression was compounded by the recent Iraq war experience.  

The examiner stated that the veteran clearly met the criteria 
for PTSD, both in terms of exposure to trauma and in terms of 
symptoms which included hyperalertness and startle response 
as described by both the veteran and his daughter.  He also 
had a strongly negative reaction to the Iraq War with 
consequential withdrawal and difficulty watching the news 
coverage.  He had recurrent memories which were stimulated by 
loud noises and sudden movements.  Although generally 
oriented, he had significant difficulty with serial sevens, 
and was essentially unable to perform the task.  He was only 
able to recall one object after five minutes and did not know 
the name of any recent presidents.  PTSD, chronic and 
moderate, was diagnosed.  The GAF score assigned was 40.  

The examiner noted that in addition to having moderate 
severity PTSD, the veteran also had symptoms of reactive 
depression (adjustment disorder with depression) following 
the death of his brother and the memories stimulated by that 
death and the recent Iraq War and his service in the 
military.  The examiner stated that there appeared to be an 
interaction between the recent losses, advanced age, some 
sensory perpetual deficits, and the clear and long standing, 
although moderate symptoms of PTSD.  

In an August 2003 report, the veteran's private physician, D. 
C., M.D., indicated that the veteran was being treated for 
PTSD and depression with anti-depressant medication.  He 
further noted that the veteran tended to isolate and to have 
loss of interest in any activity.  He stated that the veteran 
just wanted to stay home.  

At the outset, it is noteworthy that "staged" ratings are 
for consideration.  However, as the severity of the veteran's 
PTSD is not shown to have varied significantly during the 
appeal period, "staged" ratings are not warranted.  

Upon review of the record, the Board concludes that the 
criteria for a 70 percent rating are met.  The evidence 
clearly reflects that the veteran has near continuous 
depression; he also has spatial disorientation (difficulty 
identifying location on VA examination), neglect of hygiene 
(his daughter has to encourage him to bathe) and inability to 
maintain effective relationships (is withdrawn, passive, and 
inactive).  These are all symptoms listed in the criteria for 
a 70 percent rating (and considered in determining whether 
there is occupational and social impairment with deficiencies 
in most areas).  The GAF score assigned, 40, likewise is 
consistent with the degree of impairment associated with a 70 
percent rating.  Accordingly, the Board finds that a 70 
percent rating is warranted.  

The Board has also considered whether the next higher, 100 
percent, rating is warranted.  However, the record does not 
show gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, or own name, and does not show total social 
and occupational impairment, so as to warrant a 100 percent 
rating..


ORDER

A 70 percent evaluation is granted for PTSD, subject to 
regulations governing awards of monetary benefits.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



